United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-241
Issued: June 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2011 appellant filed a timely appeal from an October 18, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
exposure claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
bilateral carpal tunnel syndrome as a result of factors of her federal employment.
FACTUAL HISTORY
On September 7, 2011 appellant, then a 49-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome as a

1

5 U.S.C. § 8101 et seq.

result of unwrapping plastic magazine bundles. She first realized her condition was caused by
her federal employment on September 4, 2011 and notified her supervisor on September 7, 2011.
In a September 7, 2011 narrative statement, appellant reported that on September 4, 2011
she began to have problems with both hands while at work. She informed her coworkers and
supervisors but stated that she did not want to go to the emergency room.
In a September 7, 2011 narrative statement, Joseph Hamorski Jr., appellant’s supervisor,
reported that on September 4, 2011 appellant was holding her left hand and claimed her fingers
were moving on their own. Appellant informed him that she was having intermittent pain in her
hand which sometimes started in her left forearm. She refused medical treatment and was taken
to Willie Bradley’s office. In a narrative statement, Mr. Bradley reported that on September 4,
2011, appellant was complaining that her hands were acting strange but noted that she was not
reporting an accident.
In support of her claim, appellant submitted an official USPS position description for a
mail handler which specified her duties and the number of hours a day these tasks were
performed.
By letter dated September 16, 2011, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed and was directed to submit it within 30 days. In another letter of the same date,
OWCP requested additional factual information from the employing establishment. The record
before the Board contains no response from either appellant or the employing establishment.
By decision dated October 18, 2011, OWCP denied appellant’s claim on the grounds that
the evidence was insufficient to establish that she sustained an injury. It found that the
occupational exposure occurred as alleged; however, that the evidence failed to provide a firm
medical diagnosis which could be reasonably attributed to the accepted employment factor.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

2

conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that the occupational exposure occurred as alleged from unwrapping
magazines. The issue is whether appellant submitted sufficient medical evidence to establish
that the employment exposure caused bilateral carpal tunnel syndrome. The Board finds that she
did not submit medical evidence to support that she developed bilateral carpal tunnel syndrome
causally related to factors of her employment as a mail handler.8 The evidence is deficient on
two grounds: (1) it fails to provide a firm diagnosis; and (2) there is no narrative opinion on
causal relationship between a diagnosed condition and factors of her employment as a mail
handler.
Appellant must establish all of the elements of her claim for her injury to be
compensable. She must prove her employment, time, place and manner of injury, a resulting
personal injury and that her injury arose in the performance of duty. On her Form CA-2,
4

Elaine Pendleton, supra note 2.

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

3

appellant described her duties as a mail handler which included unwrapping plastic magazine
bundles and attached a USPS mail handler position description. She alleged that these duties
caused her carpal tunnel syndrome and provided witness statements from Mr. Hamorski and
Mr. Bradley, who confirmed that she was complaining of hand pain on September 4, 2011. By
letter dated September 16, 2011, OWCP informed appellant of detailed medical and factual
evidence needed to support her claim; however, the record before the Board contains no
additional evidence.
Appellant did not submit medical evidence with her occupational exposure claim.
Because no medical evidence containing a physician’s opinion was received prior to OWCP’s
October 18, 2011 decision, she failed to establish a firm medical diagnosis of her injury.9
An award of compensation may not be based on surmise, conjecture or speculation.10 To
establish a firm medical diagnosis and causal relationship, appellant must submit a physician’s
report in which the physician reviews those factors of employment alleged to have caused her
condition and, taking these factors into consideration, as well, as findings upon examination and
her medical history, explain how these employment factors caused or aggravated any diagnosed
condition and present medical rationale in support of his opinion.11 Her recitation of the facts
does not support her allegation that her employment factors as a mail handler caused her injury12
nor do the statements by her coworkers confirming allegations of hand pain. Where appellant
fails to submit any medical evidence, he or she has not established that the injury occurred as
alleged.13
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained bilateral carpal tunnel syndrome in the performance of duty, as alleged.

9

Victor J. Woodhams, 41 ECAB 345 (1989).

10

D.D., 57 ECAB 734 (2006).

11

Supra note 6.

12

Paul Foster, 56 ECAB 1943 (2004); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

13

Tracey P. Spillane, 54 ECAB 608 (2003); 5 U.S.C. § 8101(5).

4

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

